       Case 5:18-cv-00762-FB-ESC Document 19 Filed 12/26/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

KEVIN MENEFEE,                                §
                                              §   CIVIL ACTION NO. 5:18-CV-00762-
Plaintiff,                                    §              FB-ESC
                                              §
v.                                            §
                                              §
RESORT FUNDING LLC,                           §    Honorable Magistrate Elizabeth S.
                                              §               Chestney
Defendant.                                    §
                                              §
                                              §
                                              §         JURY TRIAL DEMANDED

             JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT

TO THE HONORABLE JUDGE:

       Plaintiff and Defendant file this Joint Alternative Dispute Resolution Report

pursuant to Local Rule CV-88 and the Court’s Scheduling Order:

       1.     Status of Settlement Negotiations

       The parties have not yet engaged in settlement discussions. Written offers of

settlement are to be exchanged by December 28, 2018 (for parties seeking affirmative

relief) and January 11, 2019 (for parties opposing relief).

       2.     Persons Responsible for Settlement Negotiations

              a.     For Plaintiff:       Marwan R. Daher, Esq.
                                          SULAIMAN LAW GROUP, LTD.

              b.     For Defendant:       Christopher R. Mugica
                                          JACKSON WALKER L.L.P.

       3.     Alternative Dispute Resolution Evaluation

       Both parties are amenable to resolving this matter through informal negotiations

after exchange of written offers of settlement. Should these negotiations reach an



                                          1
       Case 5:18-cv-00762-FB-ESC Document 19 Filed 12/26/18 Page 2 of 3



impasse, the parties believe additional ADR, if any, would be most fruitful following the

close of the discovery period on March 27, 2019.

       4.     Attorney Certification

       The undersigned counsel certify that Plaintiff and Defendant have been informed

of the Alternative Dispute Resolution procedures available in this district.

       Dated: December 26, 2018

                                                 Respectfully submitted,

                                                 SULAIMAN LAW GROUP, LTD.

                                             By: /s/Marwan R. Daher
                                                Marwan R. Daher, Esq.
                                                2500 South Highland Avenue, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 537-1770
                                                mdaher@sulaimanlaw.com

                                                 ATTORNEYS FOR PLAINTIFF

                                                 ~and~

                                                 JACKSON WALKER L.L.P.

                                              By: /s/ Christopher R. Mugica
                                                 Christopher R. Mugica
                                                 State Bar No. 24027554
                                                 cmugica@jw.com
                                                 Breck Harrison
                                                 State Bar No. 24007325
                                                 bharrison@jw.com
                                                 Scott W. Weatherford
                                                 State Bar No. 24079554
                                                 sweatherford@jw.com
                                                 100 Congress Avenue, Suite 1100
                                                 Austin, Texas 78701
                                                 (512) 236-2000
                                                 (512) 236-2002 Facsimile

                                                 ATTORNEYS FOR PLAINTIFF




                                         2
        Case 5:18-cv-00762-FB-ESC Document 19 Filed 12/26/18 Page 3 of 3



                            CERTIFICATE OF SERVICE

       This is to certify that on this 26th day of December 2018, a true and correct copy
of the foregoing document was electronically filed with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to the following:

        Marwan R. Daher
        Sulaiman Law Group, Ltd.
        2500 South Highland Avenue, Suite 200
        Lombard, Illinois 60148
        mdaher@sulaimanlaw.com



                                                /s/ Christopher R. Mugica
                                                Christopher R. Mugica




                                        3
22050786v.1
